Citation Nr: 0837836	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  07-10 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Entitlement to service connection for a right wrist 
disability. 


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel










INTRODUCTION

The veteran had active duty service from January 2002 to July 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

These claims are remanded for the RO/AMC to conduct another 
medical examination. The current VA examination is inadequate 
because the claims file was not available for review by the 
examiner and the examiner failed to state an opinion whether 
the veteran's right wrist tendonitis is etiologically related 
to complaints of right wrist pain during active service.  

The veteran underwent a VA examination in August 2005, but 
the examination report shows that the claims file was 
unavailable. As the duty to assist pertains to medical 
examinations, VA must ensure that such medical inquiry is 
conducted with a review of all relevant information of record 
as found in the claims folder. Shipwash v. Brown, 8 Vet.App. 
218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 339-340 
(1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

The Board cannot determine based on this record whether the 
failure to review the claims file was prejudicial in the 
resolving the claims. See generally, VAOPGCPREC 20-95. 
Stegall v. West, 11 Vet. App. 268, 271 (1998). A review of 
the claims file would inform the examiner of the veteran's 
complaints of low back pain and right wrist pain during 
active service. Such information could then focus or 
otherwise affect the conduct of the examination. 

Regarding the service connection claim for a right wrist 
disability, the examiner must state whether any current right 
wrist disorder may be etiologically related to the complaints 
of right wrist pain during active service, which was 
diagnosed as possible carpal tunnel syndrome. The August 2005 
VA examination reports show a diagnosis of right wrist 
tendonitis. However, the examiner failed to include an 
opinion on whether such disorder is related to the complaints 
of right wrist pain treated during active service. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). Thus, 
medical evidence regarding the relationship of any current 
right wrist disorder to the veteran's active service is 
necessary to adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule another 
examination concerning the veteran's 
service connection claims for a low back 
and right wrist disability. The examiner 
must determine whether the veteran has a 
current low back disability and a current 
right wrist disability. For any disability 
found, the examiner must opine on whether 
it is etiologically related to the 
veteran's active service. A rationale for 
any opinion must be provided. If the 
examiner cannot provide an opinion without 
resort to speculation, he or she must 
state so. 

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand.

2. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed to the extent possible. In 
particular, the RO should review the 
requested examination report and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures. Stegall v. West, 11 
Vet. App. 268 (1998).

3. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claim.  If any benefits 
sought remain denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.





	(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




